DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that, “Sorensen does not teach each and every element of amended claim 1. For example, Sorensen does not teach, "detecting an atmospheric condition of an atmosphere by an atmospheric detector." Rather, Sorensen measures direct and indirect light intensities using light sensors. A comparison is then performed between the direct and indirect light intensities to quantify a shadow quality. Based on the comparison of the detected direct and indirect light intensities, it can be inferred that sunlight has been diffused by cloudy or misty weather. At no point does Sorensen utilize an atmospheric detector to directly detect/measure an atmospheric condition, such as a presence of clouds, aerosols, wind, and the like. Sorensen relies solely on light sensors (which are not atmospheric detectors) that directly measure light intensity only to indirectly infer that an 
The Examiner respectfully disagrees with the Applicant’s suggestion that Sorensen indirectly detects an atmospheric condition therefore Sorensen does not read on the claim limitation of detecting an atmospheric condition. The Applicant also appears to try to differentiate from the previous claim language of an “atmospheric condition detector” with the amended claim language of an “atmospheric detector” suggesting the two are different distinct devices. However, based on the Applicant’s originally filed specification, the two are the same and only different in name because the specification is silent on any mention of “an atmospheric detector” and instead only discloses in paragraph 0021 the “system comprises an atmospheric condition detector” which according to paragraph 0022, “detects atmospheric conditions” and in paragraph 0023 discloses, “the atmospheric condition detector 130 is able to detect one or more atmospheric condition.” The prior art of Sorensen discloses an atmospheric condition detector able to detect one or more atmospheric conditions, “when the weather is cloudy or misty” in paragraph 0025. The Applicant further discloses in paragraph 0024, “the atmospheric condition detector 130 transmits light as the energy.” Sorensen too discloses the atmospheric condition detector uses light to detect atmospheric conditions as mentioned by the Applicant above. Therefore, the prior art of Sorensen teaches each and every element of amended claim 1.
Claim Objections
Claims 6, 13, and 22 objected to because of the following informalities:
Claim 6 depends upon a canceled claim. 
Claim 13, “using the atmospheric detector” should be changed to “using the atmospheric condition detector” to be consistent with the earlier introduction of an atmospheric condition detector.
Claim 22, “the atmospheric detector” should be changed to “the atmospheric condition detector” to be consistent with the earlier introduction of an atmospheric condition detector in claim 13.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 11, 12, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 1 recitation "an atmospheric detector" is new matter, unsupported by the specification. The specification is silent on any mention of “an atmospheric detector” and instead only discloses in paragraph 0021 the “system comprises an atmospheric condition detector” which, “detects atmospheric conditions” per paragraph 0022.
For examining purposes the Examiner is interpreting the “atmospheric detector” as the “atmospheric condition detector” supported by the originally filed specification.
Claims 2, 3, 5-8, 11, 12, 21, and 23 are rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 11 recite the limitation "atmospheric condition detector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 12-15, 17, 19-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sorensen (US 2011/0204629).
Regarding claim 1, Sorensen discloses a method of detecting a shadow condition from a wind turbine, the method comprising: 
determining a geometry condition (see Figure 1; alignment between the movement of the sun, blade, and location of concern) is present which is effective to produce a shadow at a location of concern (7 of Figure 1); 
detecting an atmospheric condition (Para. 0025; cloudy or misty) of an atmosphere by an atmospheric detector (8 of Figure 1);
comparing the atmospheric condition to a threshold (3, 3E, 3W of Figure 1); 
determining the atmospheric condition is shadow producing from the comparison (Para. 0024, 0027); and 
detecting the shadow condition in response to the geometry condition determined to produce the shadow at the location of concern and to the atmospheric condition determined to be shadow producing (Para. 0024, 0027).
Regarding claim 2, Sorensen discloses wherein the atmospheric condition is a cloud amount (Para. 0025; cloudy or misty), 
the atmospheric condition is determined to be shadow producing in response to the comparison of the cloud amount being below the threshold (Para. 0024-0025, 0027).
Regarding claim 5, Sorensen discloses initiating a shutdown (Para. 0024) of the wind turbine (1 of Figure 1) in response to detecting the shadow condition.
Regarding claim 6, Sorensen discloses wherein the initiating comprises sending a control message (Para. 0038) to the wind turbine (1 of Figure 1).
Regarding claim 7, Sorensen discloses wherein the determining the geometry condition comprises establishing a location of a sun and determining the established location is within a threshold position (Para. 0027; see Figure 1; alignment between the movement of the sun, blade, and location of concern).
Regarding claim 12, Sorensen discloses wherein the atmospheric condition comprises a height of the clouds or aerosol (Para. 0025).
Regarding claim 13, Sorensen discloses a shadow detection system comprising: 
an atmospheric condition detector (8 of Figure 1) separated from a wind turbine (1 of Figure 1) by a distance (Para. 0051); and 
a controller (19 of Figure 5; Para. 0024; shadow controller) communicatively coupled to the wind turbine by a network (Para. 0035, 0037-0038) and configured for: 
determining a geometry condition (see Figure 1; alignment between the movement of the sun, blade, and location of concern) is present which is effective to produce a shadow (5W, 5E of Figure 1) at a location of concern (7 of Figure 1); 
cloudy or misty) of an atmosphere using the atmospheric detector;
comparing the atmospheric condition to a threshold (3, 3E, 3W of Figure 1); 
determining the atmospheric condition is shadow producing from the comparing (Para. 0024, 0027); and 
detecting a shadow condition in response to the geometry condition determined to produce the shadow at the location of concern and to the atmospheric condition determined to be shadow producing (Para. 0024, 0027).
Regarding claim 14, Sorensen discloses wherein the atmospheric condition is a cloud amount (Para. 0025; cloudy or misty), 
the atmospheric condition is determined to be shadow producing in response to the comparing of the cloud amount being below the threshold (Para. 0024-0025, 0027).
Regarding claims 3, 15, Sorensen discloses wherein the threshold is at least one of: overcast and broken (Para. 0025).
Regarding claim 17, Sorensen discloses wherein the atmospheric condition detector (8 of Figure 1) is located remotely at a distance (Para. 0051) from the wind turbine (1 of Figure 1).
Regarding claim 19, Sorensen discloses a wind turbine farm, comprising: 
a plurality of wind turbines; and 
the shadow detection system according to claim 13 for detecting shadows for each of the plurality of wind turbines (Para. 0052).
Regarding claim 20, Sorensen discloses wherein the atmospheric condition detector (8 of Figure 1) is located remotely at a distance (Para. 0051) from at least one of the plurality of wind turbines (1 of Figure 1; Para. 0052).
Regarding claims 23, 24, Sorensen discloses wherein detecting the atmospheric condition includes detecting one or more atmospheric conditions selected from the group consisting of: an amount of aerosols, an aerosol formation, an amount of clouds, a cloud formation, a height of a cloud or clouds, a structure of the atmosphere, a precipitation, a gas presence, a gas concentration, a wind turbulence, a wind speed, a change in wind direction, and a wind current (Para. 0025; cloudy or misty).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 2011/0204629), in view of Fruengel (US 4,722,599).
Regarding claims 11 and 18, Sorensen discloses all of the elements of the current invention as mentioned above however does not explicitly disclose wherein the atmospheric condition detector is a ceilometer.
Fruengel discloses wherein the atmospheric condition detector is a ceilometer (Col. 1, lines 6-10; Col. 2, lines 39-43).  

Regarding claims 21 and 22, Sorensen discloses all of the elements of the current invention as mentioned above however does not explicitly disclose wherein detecting the atmospheric condition is a function of transmitting energy from the atmospheric detector and receiving a reflection of the energy off particles in the atmosphere.
Fruengel discloses wherein detecting the atmospheric condition is a function of transmitting energy from the atmospheric detector and receiving a reflection of the energy off particles in the atmosphere (Col. 1, lines 6-10; Col. 2, lines 39-43).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention in the system of Sorensen to detect the atmospheric condition as a function of transmitting energy from the atmospheric condition detector and receiving a reflection of the energy off atmospheric particles, as taught by Fruengel, to reduce the number of devices needed from up to three light sensors to only one ceilometer.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 2011/0204629), in view of Chen (US 6,756,934).
Regarding claim 8, Sorensen discloses all of the elements of the current invention as mentioned above however does not explicitly disclose wherein the atmospheric condition detector includes at least one of: LIDAR, RADAR, and SONAR.
Chen discloses wherein the atmospheric condition detector includes at least one of: LIDAR, RADAR, and SONAR (Col. 3, lines 24-36; Col. 7, lines 28-44). 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the light sensors of Sorensen include RADAR or SONAR, as taught by Chen, to authenticate a suspected radar shadow as cast by a particular target [Chen: Col. 3, lines 24-25].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832